UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4980


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT ISAAC NELSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:09-cr-00295-DCN-2)


Submitted:   May 5, 2011                      Decided:   June 2, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., JAMES A. BROWN, JR., P.A., Beaufort, South
Carolina, for Appellant.   Alston Calhoun Badger, Jr., Assistant
United   States  Attorney,   Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Isaac Nelson pled guilty pursuant to a plea

agreement to one count of bank robbery and aiding and abetting

such   conduct,        in    violation    of      18    U.S.C.    §§ 2113(a),           (d),   2

(2006), and one count of knowingly using and carrying a firearm

during and in relation to a crime of violence and aiding and

abetting       such          conduct     in          violation         of      18       U.S.C.

§§ 924(c)(1)(A)(iii),            2   (2006).           After   being       found    a   career

offender, see U.S. Sentencing Guidelines Manual § 4B1.1 (2009),

the    sentencing       court    granted       the      Government’s        motion      for    a

downward departure pursuant to USSG 5K1.2 and sentenced Nelson

far    below     the    Guidelines       range         of   imprisonment.            Nelson’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there were no meritorious arguments

for    appeal,    but        raising   for     the      court’s       consideration,       the

career offender status imposed on Nelson.                       Nelson filed a pro se

supplemental       brief        also     challenging           the      career       offender

designation.           The    Government       did      not    file    a    brief.       After

reviewing the record, we affirm.

       Under the Guidelines, Nelson is a career offender if:

       (1) [he] was at least eighteen years old at the time
       [he] committed the instant offense of conviction; (2)
       the instant offense of conviction is a felony that is
       either a crime of violence or a controlled substance
       offense; and (3) [he] has at least two prior felony
       convictions of either a crime of violence or a
       controlled substance offense.

                                              2
See USSG § 4B1.1(a).           As is relevant here, a “crime of violence”

is any offense under state or federal law that is punishable by

a term of imprisonment exceeding one year and has as an element

the   use,   attempted         use    or       threatened       use    of    force    against

another or burglary of a dwelling.                         See USSG § 4B1.2(a).                A

“controlled substance offense” is any offense under federal or

state   law,      punishable         by    a    term     exceeding       one    year,       that

prohibits        the    manufacture,           import,     export,       distribution         or

dispensing       of    a   controlled          substance    or       possession      with    the

intent to manufacture, import, export, distribute or dispense.

See USSG § 4B1.2(b).

      In order to qualify as a predicate conviction:

      The term “two prior felony convictions” means (1) the
      defendant committed the instant offense of conviction
      subsequent   to   sustaining   at  least   two  felony
      convictions of either a crime of violence or a
      controlled   substance   offense  (i.e.,   two  felony
      convictions of a crime of violence, two felony
      convictions of a controlled substance offense, or one
      felony conviction of a crime of violence and one
      felony conviction of a controlled substance offense),
      and (2) the sentences for at least two of the
      aforementioned    felony   convictions   are   counted
      separately under the provisions of § 4A1.1(a), (b), or
      (c). The date that a defendant sustained a conviction
      shall be the date that the guilt of the defendant has
      been established, whether by guilty plea, trial, or
      plea of nolo contendere.

See USSG § 4B1.2(c).

             A    prior     felony        conviction       is    an     adult     conviction

punishable       by    death   or    imprisonment          of    a    term   exceeding       one

                                                 3
year.       An offense committed prior to age eighteen is an adult

conviction if it is classified as an adult conviction under the

laws of the jurisdiction in which the defendant was sentenced.

See USSG § 4B1.2 (comment. n.1).                        “Prior sentences always are

counted separately if the sentences were imposed for offenses

that    were        separated    by    an    intervening         arrest.”         See    USSG

§ 4A1.2(a)(2).

               In this case, the record is quite clear that Nelson

had the necessary two predicate convictions to be considered a

career offender under the Guidelines.                       Nelson’s career offender

status was based convictions for burglary, armed robbery and

assault and battery with intent to kill that he received in 1996

and convictions for two counts of 2nd degree burglary and four

counts of possession with intent to distribute cocaine or crack

cocaine that he received in 2004.                      Although he was sentenced on

the     same    day     for     the    burglary          convictions      and     the    drug

convictions, the sentences were counted separately because those

offenses       were    separated      by    an       intervening    arrest.       See    USSG

§ 4A1.2(a)(2).

               We     also      conclude         there     was     no     procedural       or

substantive error at sentencing.                       The district court used the

properly calculated Guidelines range of imprisonment, considered

the    18    U.S.C.     § 3553(a)       (2006)         sentencing       factors    and    the

Government’s motion for a downward departure.

                                                 4
              Finally, we have reviewed the entire record in this

case    and     have     found     no     meritorious        issues      for   appeal.

Accordingly, we affirm Nelson’s convictions and sentence.                            This

court   requires       counsel    to     inform   Nelson,     in    writing,    of    the

right to petition the Supreme Court of the United States for

further review.         If he requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move     in   this      court    for   leave      to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Nelson.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the     court    and     argument    would      not   aid    the

decisional process.

                                                                               AFFIRMED




                                            5